SUMMARY ORDER
Stephen Dibbs appeals from a judgment of the United States District Court for the Southern District of New York entered on October 6, 2005. Judge Sprizzo dismissed Dibbs’s complaint in its entirety for failure to state a claim upon which relief could be granted against any of the defendants.
We affirm, substantially for the reasons stated in the thorough and well-reasoned opinion of the court below. Insofar as the decision of the Supreme Court in Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005), may have raised new questions with respect to the applicability of the Rooker-Feldman doctrine to Dibbs’s takings claim, the district court’s conclusion is, in any case, fully supported by New York preclusion law. See Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 94 (2d Cir.2005).
The judgment of the district court is AFFIRMED. Defendant-Appellee Pinner’s motion to withdraw from the appeal is DISMISSED AS MOOT.